DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 2, 4, and 5 stand rejected under Section 102, or in the alternative, under Section 103.  Claims 6-13 stand rejected under Section 112(a) for lack of enablement.  Claims 6-13 stand rejected under Section 112(b) for indefiniteness.  Claims 6-13 stand objected to for informalities.  Claims 14-20 stand allowed.  Claims 6-13 have been indicated as allowable if the Section 112 rejections and the informality were addressed.  Claim 3 was previously canceled.
Applicants amended independent claims 1 and 6.  Applicants argue that the application is in condition for allowance.
Turning first to the claim objection: Applicants’ amendment addresses the previously noted objection and is accepted and entered.  No new matter has been added.  The previously noted objection to claim 6 is withdrawn.  The objections to claims 7-13 were based on their dependency from claim 6, and thus are withdrawn as well.
Section 112(b) rejections: Applicants’ amendments address two of the three previously noted rejections and provide argument as to the third rejection, relating to the omission of an essential element.  The amendments are accepted and entered.  No new matter has been added.  The first two rejections are withdrawn.  As for the third 
Section 112(a) rejections: Applicants’ amendments overcome the previously noted Section 112(a) enablement rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(a) rejections are withdrawn.
Section 102/103 rejections: Applicants’ amendments overcome the previously noted Section 102/Section 103 rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 102/Section 103 rejections are withdrawn.
Updated searches yielded no further art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 1, 2, 4, 5, and 14-20 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
or one conductive line, wherein the at least one resist opening overlaps an edge of the one second metallization layer section or the one first metallization layer section.  This language, in claim 6, lines 2-6, could be interpreted as at least one resist opening for each of the one second metallization layer section, the one first metallization layer section, or the one conductive line.  However, the language in claim 6, lines 6-8, suggests that the at least one resist opening—specifically, that the at least one resist opening overlaps an edge of the one second metallization layer section or the one first metallization layer section—is defined as only one resist opening, not one resist opening per the one second metallization layer section, the one first metallization layer section, and the one conductive line.  If there is only one resist opening of the claimed “one or more resist openings” in line 4 and if that one resist opening is laterally aligned with the one conductive line, then the limitation directed to at least one resist opening overlapping the edge of the one second metallization layer section or the one first metallization layer section does not make sense.  
Later portions of claim 6 (lines 9-16) indicate that the only one resist opening can be extended to the one conductive line to form a trench, and the trench can be filled with a fourth metallization layer which is in physical and electrical contact with the one conductive line.  This would also render superfluous the portion of the claim language directed to the resist opening that overlaps the edge of the one second metallization 
Claims 7-13 are rejected for depending from rejected base claim 6.

Allowable Subject Matter
Claims 1, 2, 4, 5, and 14-20 are allowed.
Claims 6-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “forming a plurality of discontinuous conductive blocking layer sections on an underlying layer; forming an overlying layer on the plurality of discontinuous conductive blocking layer sections, wherein the overlying layer includes a hardmask capping layer on the discontinuous conductive blocking layer sections, an organic planarization layer on the hardmask capping layer, a silicon anti-reflection coating (SiARC) layer on the organic planarization layer, and a resist layer on the SiARC layer; opening a first hole in the resist layer that overlaps one of the plurality of discontinuous conductive blocking layer sections; etching through the SiARC layer, the organic planarization layer, and the hardmask capping layer, and past the one discontinuous conductive blocking layer section into the underlying layer to form a second hole that is smaller than the first hole in the overlying layer, wherein the second 
With regard to claims 2, 4, and 5: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 6: The claim would be found allowable because the prior art of record does not disclose extending the resist openings through an intervening fourth organic planarization layer and third capping layer to form a trench to each of the one second metallization layer section, one first metallization layer section, and one conductive line, in combination with the remaining limitations of the claim.
With regard to claims 7-13: The claims would be found allowable due to their dependency from claim 6 above.
With regard to claim 14: The claim has been found allowable because the prior art of record does not disclose “wherein the plurality of second metallization layer sections define the edges of the vias, so the second dielectric layer does not have chamfering”, in combination with the remaining limitations of the claim.
With regard to claims 15-20: The claims have been found allowable due to their dependency from claim 14 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Victoria K. Hall/Primary Examiner, Art Unit 2897